ronald isley petitioner v commissioner of internal revenue respondent docket no 5616-11l filed date p was a founding member of the popular isley brothers singing group which for many years generated substantial income from personal appearances and record sales p failed to pay federal_income_tax on much of that income the commissioner sought to collect unpaid tax for all but five years within the period by filing proofs of claim in two bankruptcy proceedings bankruptcies i ii which resulted in his collection of substantial amounts from p the united_states also obtained p’s criminal conviction for tax_evasion and willful failure_to_file with respect to conviction years which resulted in his being sentenced on date to months in prison followed by a three-year probationary period during which p was required to discharge his liabilities for the conviction years and his tax filing and payment obligations for the probation years after bankruptcy ii p instituted an unsuccessful suit for the refund of amounts that the commissioner collected in that bankruptcy pro- ceeding that p alleged should have been offset by payments emanating from bankruptcy i r issued to p two notices of federal_tax_lien nftls and two notices of levy that together covered p’s assessed liabilities for the conviction years plus and p requested a collection_due_process cdp hearing which resulted in his offer and the appeals officer’s preliminary acceptance of an offer-in-compromise oic the appeals officer referred the oic to c an attorney in r’s office_of_chief_counsel for review c recommended the oic be rejected because the conviction years which were cov- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports ered by the oic had been referred to the department of jus- tice doj for prosecution so that r was prohibited by sec_7122 from unilaterally compromising p’s liabilities for those years and also because the appeals officer had over- looked potential sources for the collection of more than p had offered and p’s noncompliance with the terms of the oic following c’s advice appeals rejected the oic and sus- tained the nftl filings and the levy notices p seeks to have the oic reinstated on the ground that sec_7122 did not prohibit appeals from entering into an oic pursuant to sec_6330 and c’s involvement effectively made him the de_facto appeals officer and because of his earlier involvement in bankruptcy ii his involvement in p’s cdp hearing violated the impartial officer requirement of sec_6330 and as the de_facto appeals officer his improper ex_parte communications with non-appeals irs personnel require that we disregard his rejection of the oic and ratify appeals’ initial acceptance of it p also renews the argument made in his unsuccessful refund_suit that the assessed liabilities are overstated because the commissioner did not properly credit to p’s account payments made to the commissioner at the conclusion of bankruptcy i offset issue lastly p argues that should we uphold appeals’ rejection of his oic we must order a refund of the partial payment that he made pursuant to sec_7122 because p was induced to submit the oic under false pretenses held sec_7122 barred appeals’ unilateral acceptance of p’s oic held further c’s advice was properly requested and fur- nished to the appeals officer pursuant to sec_7122 thus his involvement did not cause him to become the de_facto appeals officer and therefore could not and did not result in a violation of the impartial officer requirement of sec_6330 or improper ex_parte communica- tions between appeals and non-appeals irs personnel held further because bankruptcy ii gave p a prior opportunity to raise the offset issue and p’s position with respect to that issue was rejected in his unsuccessful refund_suit sec_6330 and a alternatively barred him from raising that issue during his cdp hearing held further p was not invited to submit his oic under false pretenses therefore pursuant to the normal rules pro- viding for the nonrefundability of the partial payment required by sec_7122 which p does not dispute p is not entitled to a refund of that payment held further appeals’ determination not to withdraw the nftls is sustained held further appeals’ determination to sustain the notices of levy and proceed with collection by levy of the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner assessed liabilities is rejected and the case is remanded to appeals to explore the possibility of a new oic or installment_agreement not to be finalized until approved by doj pursu- ant to sec_7122 steven ray mather for petitioner cassidy b collins katherine holmes ankeny and carolyn a schenck for respondent halpern judge this case is before the court to review determinations made by the internal_revenue_service irs appeals_office appeals in four notices issued to petitioner after a collection_due_process cdp hearing conducted pursu- ant to sec_6320 and c and b and c together those determinations sustained respondent’s right to proceed to collect by levy petitioner’s assessed liabil- ities for through and the filing of notices of federal_tax_lien nftls with respect to those years plus and in response thereto petitioner pursuant to sec_6330 timely filed a petition with this court in which he assigns error on the grounds that respondent should have determined that the assessed liabilities for the years in issue were overstated and accepted peti- tioner’s offer-in-compromise oic as a collection alternative petitioner also alleges that if we determine that appeals did not err in rejecting his oic we should order the return to petitioner of his partial payment made pursuant to sec_7122 sec_7122 payment and we have jurisdiction to adjudicate his challenge to the under- lying liabilities based upon respondent’s alleged failure to properly credit against those liabilities amounts paid to respondent in prior years that should have been credited to his delinquent account unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times dol- lar amounts have been rounded to the nearest dollar the tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no sec_509 sec_120 stat pincite enacted new sec_7122 effec- tive for oics submitted on or after date sec_7122 re- quires that the submission of any lump-sum oic be accompanied by the payment of percent of the amount of such offer verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in st louis missouri when he filed his petition petitioner’s musical career petitioner’s musical career generated considerable income his failure to pay federal_income_tax with respect to much of it led to his perhaps even more considerable problems with the law petitioner was the third of six brothers three of whom petitioner and his two older brothers o’kelly and rudolph moved to new york as teenagers and launched what became a successful recording and concert career as the isley brothers years later the group also included two younger brothers ernie and marvin their musical genres included rhythm and blues doo-wop funk and contemporary r b various versions of the group had top singles and or top albums during a period stretching from to which ultimately led to various accolades including the induction of petitioner and four of his brothers into the rock and roll hall of fame late in his career petitioner focused on solo work and as late a sec_2011 he was still performing with his younger brother ernie the new jersey bankruptcy on date petitioner and his two older brothers o’kelly and rudolph each filed for bankruptcy protection in a proceeding under chapter of the bankruptcy code with the u s bankruptcy court for the district of new jersey subsequently converted to a chapter bankruptcy proceeding new jersey bankruptcy upon motion by the trustee the three bankruptcy estates were consolidated thereafter the bankruptcy court issued an order determining the extent validity and priority of respondent’s claims against the three brothers respondent’s approved claims against petitioner were for tax years and the trustee satisfied all of respondent’s prepetition claims against the consolidated bankruptcy_estate and ordered that because verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner respondent also had postpetition claims against the consoli- dated estate any funds left in the estate after discharge of the prepetition claims would also be paid to respondent respondent applied almost all of those postpetition liability payments in discharge of o’kelly’s outstanding liabilities with little or nothing applied to the outstanding liabilities of petitioner and rudolph the california bankruptcy on date petitioner filed a voluntary petition for bankruptcy protection in a proceeding under chapter of the bankruptcy code also subsequently converted to a chapter bankruptcy proceeding with the u s bankruptcy court for the central district of california california bank- ruptcy respondent filed proofs of claim in the california bankruptcy for tax years and the bankruptcy court approved a settle- ment agreement whereby a number of petitioner’s song- writer interests then belonging to the bankruptcy_estate were sold and on date dollar_figure million was paid to respondent date payment and applied to peti- tioner’s outstanding liabilities to respondent for all of the foregoing years except during the bankruptcy pro- ceeding neither petitioner nor the trustee objected to respondent’s proofs of claim satisfied by the date payment on the basis that respondent had misapplied to o’kelly’s account payments received from the new jersey bankruptcy trustee petitioner’s suit_for_refund on date petitioner filed a claim with respondent for refund of the date payment and on date he filed a suit_for_refund of that payment in the u s district_court for the central district of california in his refund_suit petitioner alleged that pursuant to the date payment respondent illegally and unlawfully collected the full balance of tax penalty and interest determined by respondent for the p eriods in i ssue the government for both and respondent sought post- new jersey petition interest not covered by the consent order terminating the new jersey bankruptcy verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports moved to dismiss the complaint and or for summary judg- ment in part on the ground that petitioner’s claims were barred by the doctrine_of res_judicata because the new jersey and california bankruptcies finally determined the amounts owed to respondent and were untimely the government also argued that petitioner could not challenge respondent’s application of payments from the new jersey bankruptcy because the irs was entitled to apply the payments as it saw fit in granting the government’s motion for summary_judgment the court first stated that petitioner was barred by the doctrine_of res_judicata from challenging his liabilities to respondent for and as determined in the new jersey bankruptcy the court further stated that petitioner’s challenge to respondent’s claims in the california bankruptcy was barred by that same doctrine because during the california bankruptcy neither the chapter trustee nor petitioner objected to the irs’ claims that were satisfied by the date payment p roofs of claim to which no objection is filed are ‘deemed allowed’ and ‘deemed allowed’ claims are themselves entitled to res_judicata effect the court also determined that petitioner lacked standing to assert the refund claim because both the assets sold and the amounts received therefor which funded the date payment were assets of the bankruptcy_estate therefore the court con- cluded that the bankruptcy_estate and not peti- tioner made the alleged overpayment and was the party with standing to pursue the refund claim the court_of_appeals for the ninth circuit affirmed the district court’s decision and in particular that court’s deter- mination that the california bankruptcy_estate not peti- tioner had standing to pursue the refund 272_fedappx_640 9th cir the court_of_appeals further determined that petitioner’s claim also fails to state a basis for refund because the irs has the right to apply payments in the manner it chooses and even if petitioner has standing to pursue the refund his claim would be barred by res_judicata because the bank- ruptcy court’s allowance of the government’s claim nec- essarily decided the legality of the tax claim at issue in this appeal id pincite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner criminal proceedings against petitioner petitioner was indicted tried and convicted in the district_court for the central district of california on five counts of tax_evasion and one count of willful failure_to_file a tax_return covering tax years conviction years fol- lowing the guilty verdict the court on date issued a judgment and probation commitment order jpc order sentencing petitioner to months’ imprisonment and upon release from imprisonment placing petitioner on supervised release for a term of three years three-year probationary period the jpc order set forth a number of terms and conditions with respect to the three-year proba- tionary period including the following the defendant shall truthfully and timely file and pay taxes owed for the years of conviction and shall truthfully and timely file and pay taxes during the period of community supervision further the defendant shall show proof to the probation officer of compliance with this order the defendant shall pay all taxes when due and if necessary sell assets to satisfy his tax obligations the jpc order also provided for the adjustment of peti- tioner’s restitution obligation as follows the defendant shall notify the court through the probation office and notify the united_states attorney of any material_change in the defend- ant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution as required by u s c k the court may also accept such notification from the government or the victim and may on its own motion or that of a party or the victim adjust the manner of payment of a fine or restitution-pursuant to u s c k on date the court_of_appeals for the ninth circuit affirmed the district court’s 37-month sentence respondent’s notices of lien and levy between date and date respondent issued to petitioner two nftls and two notices of intent to levy each including a notice of petitioner’s right to a hearing covering the assessed liabilities for the years in verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports issue together the notices covered the conviction years plus and the cdp hearing in while in prison petitioner timely filed forms request for a collection_due_process or equivalent_hearing with respect to all of the tax years covered by the nftls and levy notices in each of his hearing requests petitioner alleged one or more of the following the assessed liability is excessive the penalties should be abated for reasonable_cause prior payments were applied to the wrong periods and the liability for one of the years was paid in each hearing request in the section denominated collection alternative petitioner checked the boxes for installment_agreement and offer in com- promise petitioner requested and received via his counsel mr mather a face-to-face hearing which was conducted by settlement officer nathan august appeals officer or mr august on date with additional meetings between date and date during one or more of those meetings petitioner’s counsel renewed petitioner’s argument rejected by the california federal courts in connection with petitioner’s refund_suit that respondent had improperly applied the payments emanating from the new jersey consolidated bankruptcy by not crediting petitioner’s account for a portion thereof offset issue as part of the cdp hearing mr august verified that the liabilities listed in the lien and levy notices were validly assessed and that all legal and administrative procedure requirements were met at the conclusion of mr august’s consideration of the case petitioner’s total assessed liabil- ities including tax interest and penalties exceeded dollar_figure mil- lion which included penalty assessments under sec_6651 for fraudulent_failure_to_file totaling dollar_figure the sec_6651 penalty assessments were not part of peti- as noted supra the levy notices covered and the nftls covered and petitioner did not specifically request a face-to-face hearing in his re- sponse to the nftl covering nevertheless mr august treated the face-to-face hearing with petitioner’s counsel as covering that nftl as well as the other nftl and the two levy notices verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner tioner’s cdp hearing because respondent had not yet issued cdp notices with respect to those assessments the face-to-face meetings telephone conversations and correspondence between mr august and petitioner’s counsel eventually resulted in petitioner’s date submission of a form_656 offer_in_compromise in the sum of dollar_figure mil- lion which covered all of the cdp hearing years plus accompanied by a dollar_figure sec_7122 payment on date after further review of petitioner’s existing and potential postincarceration financial cir- cumstances mr august told petitioner’s counsel to submit an amended oic for dollar_figure and an additional sec_7122 payment so that the total sec_7122 payment would equal of the new oic amount on date mr august received the amended oic for dollar_figure and checks totaling dollar_figure representing the additional sec_7122 payment in submitting the original and amended oics petitioner undertook to comply with all provisions of the internal_revenue_code relating to filing his returns and paying his required taxes for years or until the offered amount is paid in full whichever is longer on date mr august recommended accept- ance of the amended oic in conjunction with a future income collateral_agreement fica of five years’ duration from through the fica called for payments equal to percentages of petitioner’s annual income for those years in excess of dollar_figure which increased as petitioner’s income in excess of dollar_figure increased on date the appeals team manager preliminarily approved both the oic and the fica on date mr august submitted the oic and the fica to irs chief_counsel attorney ronald chun for a legal sufficiency determination mr chun was no stranger to petitioner’s federal_income_tax difficulties he had been one of four irs attorneys who at one time or another were assigned to work on respond- ent’s proofs of claim filed in connection with the california bankruptcy much of his involvement in that bankruptcy pro- ceeding stemmed from a date letter from peti- the amended oic did not cover verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports tioner’s counsel mr mather to him in which mr mather challenged respondent’s amended proof_of_claim in two respects he raised the offset issue alleging that pay- ments related to respondent’s secured priorities claim had been misapplied most prominently by applying the entire payment from the new jersey bankruptcy to o’kelly isley’s account rather than to the accounts of all three isley brothers involved in the bankruptcy one-third each and he alleged that respondent’s unsecured priority claim which was based upon a bank_deposits analysis was grossly and demonstrably inflated mr chun’s involvement appears to have been confined to working with mr mather in order to resolve the second issue which was ultimately resolved to their mutual satisfaction in date by respondent’s agreement to file amended proofs of claim based upon mutu- ally agreed-to deficiency computations for tax years in sharply reduced amounts as compared with respondent’s previously filed unsecured priority claim mr chun furnished his recommendation to mr august in a memorandum dated date he recommended rejection of petitioner’s oic and by implication the fica on the ground that the irs lacks settlement authority to compromise the liabilities under sec_7122 in reaching that conclusion mr chun relied on sec_7122 the regulations thereunder and provisions of the internal_revenue_manual he also pointed to what he considered impermissible inconsistencies between the jpc order and the oic alternatively mr chun determined that petitioner’s oic should be rejected because the realizable collection poten- tial exceeds the proposed offer amount of dollar_figure petitioner provided incomplete or inaccurate information to the settlement officer and petitioner is not in compliance with his filing obligations mr chun’s finding of noncompliance was based upon his finding that petitioner had not timely filed his return in connection with his alternative determination that petitioner’s offer was insuffi- cient in the light of the realizable collection potential mr chun found that petitioner had understated the values of his assets and omitted potential sources of future income he suggested that petitioner provide additional information to mr august including an amended form 433-a collection verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner information statement for wage earners and self-employed individuals and an amended form 433-b collection information statement for businesses mr chun secured the assistance of the revenue_officer assigned to petitioner’s case in obtaining an appraisal of peti- tioner’s residence and spoke to the appraiser he also mailed a copy of his recommendation to mr august to the revenue_officer and to a special_agent on the basis of both mr chun’s factual findings and his legal conclusion that sec_7122 precluded the accept- ance of petitioner’s amended oic and upon his own finding confirming that petitioner had failed to comply with the terms of the oic by not filing his return and also by underpaying hi sec_2010 estimated_taxes mr august rejected the amended oic and recommended sustaining the proposed levies and the nftl filings he also rejected petitioner’s argument that respondent misapplied the payments he received from the isley brothers’ new jersey bankruptcy_estate by not applying a pro_rata share to petitioner’s liabil- ities the offset issue on the ground that the irs had the authority to apply the payment as it chose a copy of his summary and recommendation was attached to each of the four notices of determination issued to petitioner sustaining the levy notices and nftls and rejecting petitioner’s amended oic i introduction opinion the parties have raised a number of issues for us to con- sider in deciding whether to sustain the challenged notices of determination whether sec_7122 barred the appeals officer’s acceptance of petitioner’s amended oic preemption issue whether mr chun in recommending rejection of the amended oic attained the status of the de_facto appeals or settlement officer in this case so that his prior involvement in the california bankruptcy resulted in a violation of the sec_6330 requirement that a cdp hearing be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax impar- tiality issue whether mr chun’s communications with the revenue_officer assigned to petitioner’s case and with an verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports irs special_agent constituted improper ex_parte communica- tions requiring that we disregard mr chun’s determination to reject the oic and ratify mr august’s determination to accept it ex_parte_communication issue whether we should exercise jurisdiction to decide the offset issue and if so whether we should resolve it in petitioner’s favor and should we sustain the appeals officer’s rejection of the amended offer-in-compromise whether we should order respondent to return to petitioner the sec_7122 pay- ment sec_7122 payment issue superimposed over issues through is the overall question of whether the appeals officer mr august abused his discretion in rejecting the amended oic and sustaining the nftls and the collection by levy of petitioner’s outstanding assessed liabilities for the tax years at issue we will separately con- sider each of the foregoing issues ii sec_6320 sec_6330 and sec_6331 sec_6331 authorizes the secretary to levy against property and property rights when a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send to the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins a tax- payer receiving an nftl has hearing rights similar to the hearing rights accorded to a taxpayer receiving a notice_of_intent_to_levy see sec_6320 at the hearing the taxpayer may raise any relevant issue including collection alter- natives which may include an oic after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives the taxpayer proposed and whether any proposed collection action balances the need for the effi- cient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 the taxpayer may contest the underlying tax_liability at the hearing if he or she did not receive any statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute it sec verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner c b where the underlying tax_liability is properly at issue we review the appeals officer’s determination de novo e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the appeals officer’s determination unless it is arbitrary capricious or without sound basis in fact or law see 112_tc_19 iii the preemption issue a sec_7122 and the pertinent regulations sec_7122 provides the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense and the attorney_general or his dele- gate may compromise any such case after reference to the department of justice for prosecution or defense sec_301_7122-1 proced admin regs states in pertinent part the irs may not accept for processing any offer to compromise a liability following reference of a case involving such liability to the department of justice for prosecution or defense b the parties’ arguments on the basis of the foregoing provisions respondent argues that appeals was without authority to accept or indeed even to process petitioner’s amended oic because it sought to compromise tax_liabilities for the conviction years which had been referred to the department of justice doj for prosecution respondent attempts to harmonize sec_7122 and sec_6330 which permits a taxpayer to raise at a cdp hearing any relevant issue relating to the unpaid tax or the proposed levy including iii offers of collection alternatives which may include an offer-in-compromise emphasis added by arguing that in the light of sec_7122 the propriety of an oic in this case is not a relevant issue respondent also argues that because the appeals officer’s consideration of collection alternatives may include an oic there was congressional verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports recognition that not every collection alternative will be available in every hearing petitioner argues that pursuant to sec_6330 he had an absolute right to submit an oic and that pursu- ant to sec_6330 respondent was required to take petitioner’s oic into consideration petitioner argues that sec_7122 prohibits respondent to compromise only tax_liabilities that are subject_to pending criminal prosecutions and that because the criminal case against petitioner was complete with his sentencing on date more than eight months before petitioner’s liabilities for all but one of the years at issue herein were assessed sec_7122 is inapplicable to this case petitioner also argues that respondent’s position is unjustified because acceptance of petitioner’s offer_in_compromise in fact has no effect what- soever on petitioner’s sentence and probation petitioner posits that his compliance with the terms of the judgment and probation commitment order is a matter that lies within the exclusive jurisdiction of the federal district_court the department of justice and the united_states probation office lastly petitioner notes that neither the prosecutor in the criminal case nor petitioner’s probation officer actually objected to the acceptance of petitioner’s oic c analysi sec_1 introduction both parties attempt to resolve the potential conflict between sec_6330 and sec_7122 respondent argues that after the taxpayer’s nonpayment of tax has been referred to doj for prosecution or defense consideration of the taxpayer’s oic is no longer a relevant issue at a cdp hearing petitioner argues that only where a criminal prosecution against the taxpayer is still pending ie where the outcome is still in doubt is the appeals officer at a cdp hearing prohibited from considering the taxpayer’s oic the parties’ efforts to harmonize the two provisions are consistent with the supreme court’s admonition that when two stat- as noted in the text sec_6330 permits the taxpayer to make offers of collection alternatives which may include an offer-in-com- prise sec_6330 requires the appeals officer to take into consider- ation issues raised at the hearing verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner utes are capable of co-existence it is the duty_of the courts absent a clearly expressed congressional intention to the con- trary to regard each as effective 417_us_535 see also 133_tc_431 the various sections of the code should be construed so that one section will explain and support and not defeat or destroy another section we do not subscribe to either party’s rationale for reconciling the two provisions however and although we agree with respondent that once a case has been referred to doj for prosecution or defense sec_7122 trumps sec_6330 we conclude that the former provision does not pro- hibit the appeals officer in a cdp hearing from at least nego- tiating the terms of a potential oic with a taxpayer after referral of his or her case to doj for prosecution it only pre- vents appeals from unilaterally approving the oic impact of sec_7122 the courts of appeals for both the third circuit and the ninth circuit have held albeit in unpublished opinions that pursuant to sec_7122 from the moment a taxpayer’s case is referred to doj for prosecution or defense the commissioner loses his authority to compromise the tax- payer’s tax_liabilities unless authorized by doj see 511_fedappx_200 3d cir faust v united_states 28_f3d_105 wl at a f t r 2d pincite6 9th cir in jack- pursuant to fed r app p a applicable to and adopted by all federal courts of appeals a court may not prohibit or restrict the cita- tion of federal judicial opinions that have been i designated as ‘un- published ’ ‘not for publication ’ ‘non-precedential ’ ‘not-precedent ’ or the like and ii issued on or after date that rule is applicable to the opinion of the court_of_appeals for the third circuit in 511_fedappx_200 3d cir the advisory com- mittee notes accompanying the promulgation of fed r app p make clear however that the rule says nothing about what effect a court must give to one of its unpublished opinions the local appellate rules adopted by the court_of_appeals for the third circuit on date do not specifically address the precedential value of its unpublished opinions the court_of_appeals for the ninth circuit does not generally treat its post-date unpublished opinions as precedent see 9th cir r barring written stipulation to the contrary the venue for appeal of continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports son which was decided after the enactment of sec_6330 in the court further stated that the doj retains authority to compromise even if a judgment has been obtained and the case has been returned to the irs for collection jackson fed appx pincite accord chief_counsel notice cc-2011-020 date as respondent notes the language of sec_7122 is clear on its face and there is no evidence statutory or otherwise that congress intended for sec_6320 and sec_6330 to supersede sec_7122 as respondent also notes to treat sec_6330 as carving out an exception to the application of sec_7122 would be to violate an estab- lished rule_of statutory construction that amendments by implication are not to be favored see 133_tc_402 citing 377_us_95 ndollar_figure aff ’d 678_f3d_769 9th cir moreover it makes perfect sense from a policy standpoint that doj’s primacy in compromising tax_liabilities that have been referred to the attorney_general for prosecution should continue until the terms of the court’s judgment or of any settlement authorized by the attorney_general or his dele- gate have been satisfied in this case any compromise by respondent of petitioner’s liabilities would have violated the express terms of the jpc order which requires that during the three-year probationary period petitioner make full pay- ment of taxes owed for the years of conviction it is also clear that there is nothing in sec_7122 that would have prevented petitioner either on his own or in conjunction with mr august acting on behalf of respondent from asking the district_court and or the attorney_general this case would be the court_of_appeals for the eighth circuit see sec_7482 we are not so much concerned with the application of the prin- ciples of stare_decisis to the two cases as we are with the persuasiveness of their reasoning although the record does not indicate the exact dates of petitioner’s in- carceration it appears that he entered prison on or shortly after date and was released at the end of date or in early therefore the three-year probationary period could not have terminated until date at the earliest with the result that it was nec- essarily in effect during mr august’s consideration of petitioner’s oic in and and when respondent issued the notices of determination on february and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner or_his_delegate to modify the full payment requirement con- tained in the jpc order which by its terms provides that the court upon notification by the defendant ie petitioner the government or the victim respondent in either case or on its own motion may adjust the manner of payment of restitution although that provision arguably does no more than permit the payment terms in the jpc order to be revised we do not doubt the attorney general’s or the district court’s right to settle or compromise as well as extend the time for payment of a defendant’s restitution obligation see 419_f3d_1135 11th cir in creel the court_of_appeals for the eleventh circuit affirmed our decision rejecting an appeals officer’s determination after a cdp hearing to sus- tain a proposed levy where a restitution order arising out of the taxpayer’s prior criminal case that required the taxpayer to pay the irs dollar_figure plus any applicable penalties and interest was deemed by the u s attorney’s office to have been satisfied after the taxpayer’s payment of dollar_figure the commissioner had sought approval of a levy to collect the unpaid penalties and interest on the basis of what we had found the court_of_appeals found that the u s attorney’s office believed that the receipt of petitioner’s civil taxes exclusive of penalties and interest in the amount of dollar_figure was the most that it could recover from petitioner and agreed with him following his sentencing that his timely payment of that amount would serve to settle his civil tax_liability of dollar_figure plus related penalties and interest thus although not compelled to do so the government discharged creel’s civil tax_liabilities as part of the criminal case id pincite thus we do not consider sec_7122 to be an absolute bar to an appeals officer’s consideration pursuant to sec_6330 of an offer to compromise a taxpayer’s assessed liabilities after referral of those liabilities to doj for prosecution it does however require prior approval by the attorney_general or_his_delegate of the proposed compromise which in this case was not sought by either petitioner or the appeals officer sec_7122 appears to explicitly grant that right to the attorney gen- eral or_his_delegate where the case has been referred to doj for prosecu- tion or defense verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports as noted supra sec_301_7122-1 proced admin regs provides the irs may not accept for processing any offer to compromise a liability following reference of a case involving such liability to the department of justice for prosecution or defense emphasis added the emphasized language makes clear that the attorney general’s exclusive right of compromise applies only to liabilities that have been referred to doj for prosecution or defense in this case peti- tioner’s assessed liabilities for the conviction years but the notices of levy cover in addition to the conviction years and the nftls cover and therefore sec_7122 did not negate mr august’s authority pursuant to sec_6330 to compromise petitioner’s assessed liabil- ities for and nonetheless because both petitioner’s oic and his amended oic would have com- promised his unpaid liabilities for the conviction years as well for the subsequent years sec_7122 barred mr august from unilaterally accepting either d conclusion sec_7122 barred appeals from unilaterally accepting petitioner’s amended oic on the basis of that limitation and upon mr august’s finding of petitioner’s noncompliance with the tax filing and payment requirements of the oic appeals did not abuse its discretion by rejecting that oic iv mr chun’s involvement the impartiality and ex_parte_communication issues a introduction because sec_7122 barred appeals from unilaterally accepting petitioner’s amended oic as a matter of law mr chun’s involvement in mr august’s determination to reject that oic whether or not proper is of no consequence there- fore both the impartiality and ex_parte_communication issues are technically moot nonetheless assuming there were a need to decide those issues herein we would resolve both in respondent’s favor verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner b analysis and conclusion mr chun’s involvement did not result in a violation of the sec_6330 impartial officer requirement sec_7122 provides in pertinent part that in the case of a decision to compromise a taxpayer’s liability in excess of dollar_figure there shall be placed on file in the office of the secretary the opinion of the treasury’s general counsel or_his_delegate with his reasons therefor see also sec_301_7122-1 proced admin regs pro- viding that where an oic involving a liability in excess of dollar_figure is accepted there will be placed on file the opinion of the chief_counsel for the irs with respect to such com- promise along with the reasons therefor because mr august initially recommended acceptance of and the appeals team manager preliminarily approved the amended oic it was incumbent upon them to obtain the chief_counsel opinion required by sec_7122 and the regulations thereunder and they acted appropriately in referring the matter to chief_counsel for that purpose mr chun as a member of respondent’s office_of_chief_counsel was assigned to handle that referral and he recommended rejection of the amended oic in that capacity mr chun’s involvement did not cause him to become as petitioner argues the de_facto appeals officer in the case as a result the sec_6330 requirement that petitioner’s cdp hearing be conducted by an officer_or_employee who has had no prior involvement with respect to petitioner’s unpaid tax does not apply to mr chun and his prior involvement in the california bankruptcy which in any event concerned petitioner’s unpaid taxes for different tax years could not have resulted in a violation of that require- ment mr chun was not subject_to the rule prohibiting ex_parte communications the internal_revenue_service restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite requires that the mandated plan to reorganize the irs ensure an independent appeals function within the internal_revenue_service including the prohibition of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independence of the appeals officers revproc_2000_43 sec_3 q a-1 2000_2_cb_404 makes clear that the prohibition against ex_parte commu- nications extends to communications between appeals and another service function because as discussed supra mr chun was not an appeals employee his communications with the revenue_officer and the special_agent did not con- stitute prohibited ex_parte communications v the offset issue a introduction on date we denied petitioner’s motion to raise the offset issue which had been raised at his cdp hearing by amending his petition in order to add an allega- tion challenging the amount of the liability based on respondent’s unlawful application to petitioner’s brother o’kelly’s account of payments made in connection with the new jersey bankruptcy in prior years during the trial petitioner renewed that motion we sustained respondent’s objection to that motion but ruled that petitioner was still free to ask leave to amend the petition to assign error to mr august’s failure to credit the payments but without_recourse to facts beyond the administra- tive record b analysis regardless of whether the offset issue presents a challenge to petitioner’s underlying liability within the meaning of sec_6330 subject_to de novo review as petitioner argues or constitutes a relevant issue relating to the alleg- edly unpaid tax within the meaning of sec_6330 subject_to review for abuse_of_discretion as respondent argues petitioner is barred from raising the issue see kovacevich v commissioner tcmemo_2009_160 wl at for a discussion of the caselaw involving the classifica- tion under sec_6330 of challenges to the proper crediting of taxpayer payments to the commissioner verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner underlying liability analysis pursuant to sec_6330 a taxpayer may chal- lenge his underlying liability at a cdp hearing if the tax- payer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have an oppor- tunity to dispute such liability here the district_court for the central district of california in denying peti- tioner’s refund claim based upon the commissioner’s misapplication of funds paid into the new jersey bankruptcy proceeding specifically found that the isleys including peti- tioner were in a position to but did not object to respond- ent’s proofs of claim in the california bankruptcy which claims necessarily included amounts that in petitioner’s view would not have been due but for respondent’s allegedly improper application of the new jersey bankruptcy funds the court held that as a result of that failure to object respondent’s claims were deemed allowed entitling them to res_judicata effect it is sufficient for us to decline to consider the offset issue on the ground that the california bankruptcy afforded to petitioner a prior opportunity to dispute his liabil- ities see 124_tc_69 w hen the bankruptcy provides the taxpayer the opportunity to object to the irs’s proof_of_claim for an unpaid federal tax_liability the taxpayer is afforded an opportunity to dispute the liability as contemplated by congress in sec_6330 unpaid tax analysis if we assume however that the offset issue does not involve a challenge to petitioner’s underlying liabilities but instead constitutes a relevant issue relating to the unpaid tax within the meaning of sec_6330 sec_12 we agree with respondent that our consideration of the issue is barred by sec_6330 that provision states in pertinent part that a n issue may not be raised at the hearing if the issue was raised and considered in a pre- vious administrative or judicial proceeding and the see 125_tc_14 a ‘relevant issue relating to the unpaid tax ’ surely includes a claim that the ‘unpaid tax’ has in fact been satisfied by a remittance that the commis- sioner improperly applied elsewhere verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports person seeking to raise the issue participated meaningfully in such hearing or proceeding as noted supra petitioner raised the offset issue in his refund_suit before the district_court for the central district of california which rejected petitioner’s claim of offset on the grounds that it was barred by the doctrine_of res_judicata and petitioner lacked standing to sue for the refund the liabilities at issue having been discharged by proceeds from the sale of assets belonging to the bankruptcy_estate the court_of_appeals for the ninth circuit affirmed on both grounds and on the further ground that the irs ‘enjoys the right to apply payment in the manner it chooses ’ 272_fedappx_640 9th cir quoting 174_br_284 bankr c d cal petitioner argues that the holding at both the trial and appellate court levels was that petitioner lacked standing to sue for a refund ie that his suit was procedurally defi- cient a position implying that those courts’ alternative bases for denying relief were dicta petitioner concludes that in none of these prior proceedings was he allowed to reach a determination on the merits so that he has had no opportunity in those proceedings to dispute the liability we disagree each of the courts’ alternative bases for the denial of petitioner’s refund claims was sufficient by itself to sustain that result where there are multiple bases for the result in a case they constitute alternative holdings see superior trading llc v commissioner tcmemo_2012_110 wl at these are all alter- native holdings each by itself sufficient to sustain respond- ent’s adjustments aff ’d 728_f3d_676 7th cir moreover it is a long-established principle of law that each alternative rationale for the result in a case has precedential value see eg 333_us_611 a s we were asked to do and rightly could do we decided both issues and the judgment rested as much upon the one determination as the other in such a case the adjudication is effective for both 275_us_331 it does not make a reason given for a conclusion in a case obiter dictum because it is only one of two reasons for the same conclusion thus it is clear that during the refund verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner litigation in the district_court for the central district of california and the court_of_appeals for the ninth circuit the offset issue was raised and considered and that peti- tioner litigation as required by sec_6330 participated meaningfully in that nor is the application of sec_6330 as a bar to petitioner’s raising the offset issue herein compromised by the fact that that issue was improperly addressed during petitioner’s cdp hearing see sec_301_6330-1 q a- e11 proced admin regs any determination made by the appeals officer with respect to a pre- cluded issue shall not be treated as part of the notice_of_determination and will not be subject_to any judicial review it is not reviewable by the tax_court because the precluded issue is not properly part of the cdp hearing see also 121_tc_111 118_tc_572 c conclusion sec_6330 and a alternatively preclude peti- tioner from raising the offset issue herein in his opening brief petitioner seeks credit offset not only for the allegedly misapplied payments made to the commissioner in connection with the new jersey bankruptcy but also for some dollar_figure in fees paid to the california bankruptcy trustee the trustee’s attorney the trustee’s accountant and the debtor’s attorney petitioner argues that those expend- itures were needlessly wasted because proper application of a portion of the new jersey bankruptcy payments to his account would have elimi- nated the need for the california bankruptcy proceeding and the dollar_figure would have been available to pay the tax_liabilities that were satisfied by the date payment we agree with respondent that petitioner’s failure to make this novel argument during his cdp hearing bars him from making it here see sec_301_6330-1 q a-f3 proced admin regs in seeking tax_court review of a notice_of_determination the tax- payer can only ask the court to consider an issue that was properly raised in the taxpayer’s cdp hearing see also 129_tc_107 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports vi the sec_7122 payment issue a analysis as noted supra note sec_7122 requires that the submission of any lump-sum oic be accompanied by the payment of percent of the amount of such offer h_r conf rept no u s c c a n is the report of the committee of conference to accompany h_r 109th cong which when enacted as the tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no sec_509 sec_120 stat pincite added the new sec_7122 the report’s explanation of the new provision refers to the payment as a partial payment or down payment of the taxpayer’s liability h_r conf rept no pincite u s c c a n pincite notice_2006_68 sec_1 2006_2_cb_105 states the service will treat the required 20-percent payment as a payment of tax rather than a refundable deposit under sec_7809 or sec_301_7122-1 moreover the amended oic that peti- tioner submitted to respondent contained the following rep- resentation and acknowledgment by petitioner i vol- untarily submit all tax_payments made on this offer including the mandatory payments of tax required under sec_7122 these tax_payments are not refundable even if i withdraw the offer prior to acceptance or the irs returns or rejects the offer thus it is clear that in the normal circumstances of a tax- payer’s submission of an oic to the irs the sec_7122 payment constitutes a nonrefundable partial payment of the taxpayer’s liability and petitioner does not argue to the con- trary petitioner does argue however that his amended oic was neither submitted nor rejected under normal cir- cumstances and that he is entitled therefore to a refund of his sec_7122 payment petitioner notes that mr august assured his counsel that his oic would be based on collectibility he argues that because his amended oic was rejected on grounds eg sec_7122 other than doubt as to collectibility mr august’s assurance to the contrary constituted under prin- ciples of contract law a false representation and inducement that voids the terms of the offer_in_compromise and makes verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner the deposited funds refundable respondent argues that we lack jurisdiction to order a refund of the sec_7122 pay- ment and that the proper means of requesting a return of the funds is to file a claim_for_refund and if nec- essary a refund_suit in federal court in the alternative he argues that because there is no evidence that mr august was aware of either the jpc order or the sec_7122 bar to his acceptance of an oic when he agreed to make collect- ibility the sole determining factor in connection with his consideration thereof he did not fraudulently misrepresent material facts to petitioner in order to induce him to submit the sec_7122 payment we need not address respondent’s first alternative ground since we agree with his second ie there is no evidence of false representations or fraudulent inducement moreover petitioner overlooks the fact that among mr august’s grounds for ultimately rejecting the amended oic was his finding based upon mr chun’s memorandum that peti- tioner had understated the value of his assets and the amount of his anticipated future income which in his view raised multiple collectibility issues also mr august made a finding that petitioner had violated the terms of the oic by failing to remain in compliance with his tax filing and payment obligations ie he failed to timely file his return or pay sufficient estimated_taxes for and a finding that petitioner’s counsel admitted to mr august was correct b conclusion in the light of mr august’s good-faith processing of the amended oic the presence of issues regarding collectibility and petitioner’s noncompliance with his ongoing tax obliga- tions we find that appeals did not abuse its discretion in retaining the sec_7122 payment in conjunction with its rejection of the amended oic vii conclusion we conclude that mr august and his appeals team man- ager did not abuse appeals’ discretion in rejecting peti- tioner’s oic and retaining his sec_7122 payment still unresolved however is the question of whether it was an verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports abuse_of_discretion for appeals to refuse to withdraw the nftls and to sustain the levies a the nftls pursuant to sec_6323 the commissioner is author- ized to withdraw an nftl if a the notice is premature or otherwise violates administrative procedures b the tax- payer has entered into an installment_payment agreement to satisfy the liability for which the lien was imposed c the withdrawal will facilitate collection of the liability or d the withdrawal would be in the best interests of the taxpayer and the united_states there is no evidence in the record nor any claim by petitioner that any of those condi- tions has been satisfied moreover mr august’s case activity record states that petitioner’s counsel told him he did not care about the liens and that the irs is entitled to its liens it was not an abuse_of_discretion for appeals to sus- tain the nftls b the levies pursuant to sec_6330 the determination by the appeals officer conducting the cdp hearing must take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary emphasis added while mr chun may have been correct in concluding that the oic of dollar_figure was below the realizable collection potential from petitioner and therefore insufficient he sug- gested in his date memorandum to mr august that mr august obtain more updated information that appeals reiterate its requests for accounting information and accounting statements covering the last five years and that appeals or the revenue_officer obtain the assistance of an irs engineer to value isley brothers llc mr chun’s suggestions that mr august obtain additional information regarding petitioner’s assets and future income potential and his repeated references to potential sources of both that peti- tioner had failed to include in the financial statements form sec_433a and b that he submitted to mr august in connection with his oics indicate his view which appears verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie isley v commissioner reasonable that further negotiations with petitioner might have proven fruitful and that petitioner had or would have the financial wherewithal to submit another oic in a larger amount or perhaps enter into an installment_agreement with respondent to pay his assessed liabilities over time either alternative would have needed the prior approval of doj pursuant to sec_7122 but as noted supra either or both petitioner and appeals could have solicited such prior approval also if petitioner is correct that neither the pros- ecutor in the criminal case nor petitioner’s probation officer actually objected to the acceptance of petitioner’s oic such approval likely would have been forthcoming moreover it would appear that petitioner’s and compliance shortcomings were not intentional and were readily curable mr august’s case activity report indicates that the failure_to_file petitioner’s return was due to a mixup between his advisers as to who had that responsi- bility and that the estimated_tax payment shortfall was due to the fact that estimated_tax payments had been based inadvertently upon petitioner’s touring income but not his royalty income under the circumstances a referral to doj being required we conclude that appeals acted prematurely in sustaining the levies moreover such an action might very well have been more intrusive than necessary therefore we will remand the case to appeals for further consideration and instruct appeals to reexamine petitioner’s financial position and if in appeals’ view it warrants petitioner’s submission of another oic or of an installment_agreement and petition- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie united_states tax_court reports er is amenable thereto to seek approval thereof from doj before entering into or processing either an appropriate order will be issued f the three-year probationary period appears to have expired at or shortly after the end of if petitioner has fully complied with its terms which include the obligation to discharge his liabilities for both the conviction years and the three-year probationary period or if those liabil- ities have been discharged by means of a settlement between petitioner and doj there will be nothing more to collect for those years making the issues of compromise and the continued application of sec_7122 to the conviction years moot not having been so notified by the parties we sus- pect that that is not the case and that there are still uncollected assessed liabilities if that is true doj’s prior approval of any compromise with re- spect to the conviction years still will be necessary verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb isley jamie
